DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tom Richardson on 5/25/2022.
	Claim 1: An implantable prosthetic device, comprising:
a spacer member configured to be disposed between leaflets of a native heart valve, the native heart valve being located between a first chamber and a second chamber of the heart;
a plurality of anchor members coupled to the spacer member;
a plurality of clasps, wherein at least one of the plurality of clasps is connected to at least one of the plurality of anchor members, wherein the clasps are configured to capture the leaflets to secure the leaflets to the anchor members such that the spacer member is retained between the leaflets; [[and]]
a cover disposed over the spacer member, the plurality of anchor members, and the plurality of clasps; and
a proximal collar with bosses that extend radially outwardly through the cover to a location outside of the cover. 

Claim 2 line 1, the limitation “the spacer” has been changed to “the spacer member”.

Claim 3 line 1, the limitation “the fabric” has been changed to “the cover”.

Claim 6 line 3, the limitation “the covering” has been changed to “the cover”.

Claim 7: A system comprising:
an implantable prosthetic device, comprising:
a plurality of anchor members;
a plurality of clasps that are configured to capture of a native heart valve to secure the leaflets to the anchor members;
a cover disposed over the plurality of anchor members;
	a catheter;
a coupler attached to the catheter;
wherein the coupler is releasably connected to the implantable prosthetic device such that the coupler covers a portion of the cover; and
wherein the implantable prosthetic device includes a proximal collar with bosses that extend radially outwardly through the cover to a location outside of the cover.
	Claim 8: The system of claim 7 wherein the implantable prosthetic device includes a spacer member configured to be disposed between the leaflets of [[a]] the native heart valve, the native heart valve being located between a first chamber and a second chamber of the heart.

Claim 9 line 1, the limitation “anchor members” has been changed to “the anchor members”.

Claim 10: The system of claim 9 wherein the cover is disposed over the spacer member

Claim 11 line 1, the limitation “the spacer” has been changed to “the spacer member”.

Claim 12 line 1, the limitation “the fabric” has been changed to “the cover”.

Claim 14 line 2, the limitation “a portion of the cover” has been changed to “the portion of the cover”.

Claim 15: The system of claim 7 wherein the 

Claim 16: The system of claim [[14]] 7 wherein the 

Claim 17: An implantable prosthetic device, comprising:
a plurality of anchor members;
a plurality of clasps that are configured to capture [[the]] leaflets of a native heart valve to secure the leaflets to the anchor members;
a cover disposed over the plurality of anchor members; and
a proximal collar with bosses that extend radially outwardly through the cover to a location outside of the cover.

Claim 18: The device of claim 17 wherein the implantable prosthetic device includes a spacer member configured to be disposed between the leaflets of [[a]] the native heart valve, the native heart valve being located between a first chamber and a second chamber of the heart.

Claim 20: The device of claim 18 wherein the cover is disposed over the spacer member
Claim 21 line 1, the limitation “the spacer” has been changed to “the spacer member”.

Claim 22 line 1, the limitation “the fabric” has been changed to “the cover”.


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a proximal collar with bosses that extend radially outwardly through the cover to a location outside of the cover (claims 1, 7 and 17). 
The prior art of record of Dell (US Pub No. 2013/0066342) discloses (Figures 7, 9B and 16A-16C) everything in claims 1, 7 and 17 including a spacer member (74) (Figure 7), a plurality of anchor members (18) (Figure 7), a plurality of clasps (16) (Figure 7) and a cover (100) (Figures 16A-16C) disposed over the spacer member, the plurality of anchor members, and the plurality of clasps (Figures 16A-16C) (Paragraph 0164) but fails to disclose a proximal collar with bosses that extend radially outwardly through the cover to a location outside of the cover (claims 1, 7 and 17). 
The limitations as stated above in claims 1, 7 and 17 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771